DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 11/23/2021 has been entered. Claims 1-3, 7-11, 13, and 14 are canceled. Claims 22-30 are newly added. Claims 4-6, 12, and 15-30 are pending in this instant application. Claims 4-6, 18-21, and 29 are withdrawn. Claims 12, 15-17, 22-28, and 30 are currently under examination.   

Priority
This application is a 371 of PCT/US18/20769 filed on 03/02/2018, which claims benefit of US Provisional Application No. 62/466,827 filed on 03/03/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/466,827, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 30 recites “CSY0041, CSY1130, CSY5632, CSY2219, CSY5602, CSY1019, gamithromycin”, which are not disclosed or supported by the prior-filed Application No. 62/466,827. Thus, the priority date of claim 30 is 03/02/2018.

Election/Restrictions
Applicant’s election without traverse of Group I invention (claims 1-3, 11, 12, and 15-17) and species (E-5 compound, 
    PNG
    media_image1.png
    267
    243
    media_image1.png
    Greyscale
) in the reply filed on 03/23/2021 is acknowledged. The species “
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
” in new claim 29 has not been searched or examined. Since the examined species “
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
” has not been allowed, the search would not extend to the species in claim 29 here. Thus, claims 12, 15-17, 22-28, and 30 are currently under examination.

Withdrawn Claim Objections/Rejections
The objection of claims 1-3 and 12 because of improper recitation, as set forth on page 3 of the Non-Final Rejection mailed on 05/26/2021, is withdrawn in view of amended 12 & cancelled claims 1-3.
The rejection of claims 1-3, 12, and 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 7 to 8 of the Non-Final Rejection mailed on 05/26/2021, is withdrawn in view of amended 12 and cancelled claims 1-3. Claims 15-17 depend from claim 12.
withdrawn in view of amended 12 and cancelled claims 1-3. Claims 15-17 depend from claim 12.
The rejection of claims 1-3, 12, 15, and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,550,802, as set forth on pages 16 to 17 of the Non-Final Rejection mailed on 05/26/2021, is withdrawn in view of amended 12 and cancelled claims 1-3. Claims 15 and 16 depend from claim 12.

New (necessitated by amendment) Claim Objections
Claims 12 and 28 are objected to because of the following informalities: In claim 12, change the incorrect recitation “-or 2” (line 6 on page 3; line 10 on page 5) to “or 2”; delete the recitation “R6HNC(=O)-“ (line 2 on page 4), which is the same as “R6HNC(=O)-“ (line 1 on page 4); replace the incorrect recitations “-(C1-C8)[(C1-C4)alkoxy]alkenyl” (lines 9 and 17 on page 4” with “-(C2-C8)[(C1-C4)alkoxy]alkenyl” because correct carbon number for alkenyl is at least 2; and change the incorrect recitation “ONO2-, SNO2- or NNO2- moiety” (last line of claim 12) to “-ONO2, -SNO2 or -NNO2 moiety”. In claim 28, change the incorrect recitation “NO2-” (line 1) to “-NO2”. Appropriate correction is required.

New (necessitated by amendment)/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 12, 15-17, 22-27, and 30 remain or are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”. See MPEP 2163 [R-10.2019][I]. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claims 12, 22-24, and 26 recite “R" is independently -NO(y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3” (lines 6 to 7 on page 3; claim 22; line 1 of claims 23, 24, and 26); and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C2-C4)alkenyl, (C2-C4)alkynyl, (C3-C7)cycloalkyl, (C2-C9)heterocycloalkyl, (C6-C10)aryl, (C2-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto (-SH), (C1-C4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2” (lines 10-16 and 20-24 on page 3; lines 1, 2, and 20-25 on page 4).  However, the specification disclosed only (i) compounds E-1 to E-86, E-219 to E-523, E-540 to E-575, E-582, E-583, and E-596 to E-603 with macrolide ALC core, and (ii) syntheses of compounds with macrolide ALC core in Examples 1 to 25, 34 to 54 and 57 to 59 (pages 35/113 to 50/113, Table 2; pages 50/113 to 69/113; (y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3”, and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C1-C4)alkenyl, (C1-C4)alkynyl, (C3-C7)cycloalkyl, (C1-C9)heterocycloalkyl, (C6-C10)aryl, (C1-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto (-SH), (C1-C4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2”. Moreover, the specification does not appear to teach or suggest any structural feature which are common to the claimed “R" is independently -NO(y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3”, and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C1-C4)alkenyl, (C1-C4)alkynyl, (C3-C7)cycloalkyl, (C1-C9)heterocycloalkyl, (C6-C10)aryl, (C1-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto (-SH), (C1-C4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2”. Also, there is no evidence in the literature to support the above claimed limitations (see the attached STN search results: 16490459d) and thus the limitations recited in the claims are unpredictable. Claims 15-17, 25, 27, and 30 depend from claim 12.
In the absence of physical, chemical, and/or biological characteristics that are shared by members of the genus of “R" is independently -NO(y), wherein y is 1; -C(=S)OR3, -C(=S)R3, -C(=O)(NH)R3, or C(=S)(NH)R3”, and “wherein alkyl, alkenyl, alkynyl, aryl, heteroaryl, alkylaryl and alkylheteroaryl groups are optionally modified with one to five substituents selected independently from: fluorine, (C1-C4)alkyl, (C1-C4)alkenyl, (C1-C4)alkynyl, (C3-C7)cycloalkyl, (C1-C9)heterocycloalkyl, (C6-C10)aryl, (C1-C9)heteroaryl, (C1-C4)alkoxy, hydroxyl (-OH), nitro (-NO2), cyano (-CN), azido (-N3), mercapto (-SH), (C1-4)alkthio, -NR4R5, R4C(=O)-, R4C(=O)O-, R4OC(=O)O-, R4NHC(=O)-, R4C(=O)NH-, R4R5NC(=O)-, R4OC(=O)-, and-XNO(y), wherein X is O; S; or N, and y is 1 or 2”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.

Applicant’s Arguments/Remarks filed on 11/23/2021 have been fully considered. Applicant argued “Applicant has cancelled claims 1-3, amended claim 12 to recite various structural features of the "Mac" macrolide of Formula 6, and added claims 22-30 to further define various structural features… Moreover, numerous representative compounds are provided in Table 2 of the Application. Accordingly, Applicant was "in possession" of the claimed invention” (p. 13, para. 2).
In response, these arguments are found not persuasive because of the following reasons. Table 2 does not have a compound meeting the recited genus in claims 12, 15-17, 22-27, and 30. Furthermore, the claims encompass compound “RN# 2509445-06-9: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
” (page 7/797 of STN search: 16490459d, cited in previous Office Action), which was first available after filing of this application. Thus, the 112(a) 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 15-17, 22-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 15-17, 22-27, and 30 depend from claim 12.
Claim 12 recites the limitation "alkenyl" (line 5 from the bottom of page 3).  There is insufficient antecedent basis for this limitation in the claim. The previous recitation “alkenyl” in preceding clause (line 6 from the bottom of page 3) has been crossed out.

New (necessitated by amendment)/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 15-17, 22-28, and 30 remain or are rejected under 35 U.S.C. 103 as being unpatentable over Alihodzic et al. (WO 2010/086350, published on August 5, 2010, hereinafter referred to as Alihodzic ‘350) in view of Koc et al. (Mini-Reviews in Medicinal Chemistry 9: 611-619, 2009, hereinafter referred to as Koc ‘2009) and Pietrzik (US 2012/0232257, published on September 13, 2012, hereinafter referred to as Pietrzik ‘257).
With regard to structural limitations “a compound or salt (or acetic, propionic, or citric) thereof comprising an Amphiphilic Lysosomally trapped Compound (ALC), wherein the ALC is a compound of 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
wherein Mac is a macrolide ring of the formula: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
(R3' is -H, -NO2, or-C(=O)R7’; Z’ is O; R4' is -H or -C(=O)R7’; R5' is -H or -C(=O)R7’; R6' is -H; R7' is -H or -C1-C10 alkyl, X' is -N(CH3)-CH2-); each R" is -NO2 or -C(=O)R3; R1 and R2 are independently -C1-C10 alkyl or  -C1 alkyl (or E-5:
    PNG
    media_image1.png
    267
    243
    media_image1.png
    Greyscale
having azithromycin core, elected); R3 is -C1-C10 alkyl or -C2 alkyl, wherein the compound comprises at least one -ONO2 moeity” (claims 12, 15, 22-28, and 30) and “A pharmaceutical composition comprising a compound of claim 1 or salt thereof, and a pharmaceutically acceptable carrier (or further comprising an additional therapeutic agent)” (claims 16 and 17): 
Alihodzic ‘350 disclosed 2'-O-substituted 14-membered macrolides and 15-membered azalide macrolides represented by Formula (I): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; A represents a bivalent radical -C(O)-, -N(R9)CH2-, -CH2N(R9)-, -CH(NR10R11)-, -C(=NR12)-, or -CH(OH)-; R1 represents an α-L-cladinosyl group of Formula (a): 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; R2 represents H or -CH3; R3 represents H or -C(O)C1-3alkyl; R4 represents H; R5 represents H, -C1-4alkyl or -C(O)C1-3alkyl; R9 represents H or -C1-4alkyl. Non-toxic salts are acetate, trifluoroacetate, maleate, malate, citrate, succinate, salicylate, propionate (page 4/97, lines 25-32; page 5/97, lines 1-36; page 8/97, lines 19-22). Compounds of Formula (IV,
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
) may be prepared by reaction of a compound of Formula (V,
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
) wherein R3, R4 are suitable hydroxy protecting groups and R1 represents an α-L-cladinosyl group of formula (a) having a C/4"-hydroxyl protecting group with 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. Step 2: 
    PNG
    media_image12.png
    198
    400
    media_image12.png
    Greyscale
. Step 3: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (page 29/97, lines 11-25; page 37/97, lines 16-20; page 38/97, lines 11-14).  A pharmaceutical composition comprising a compound of Formula (I) or a pharmaceutically acceptable salt thereof and one or more pharmaceutically acceptable carriers. The pharmaceutical composition is for the treatment of a neutrophil dominated inflammatory diseases resulting from neutrophilic infiltration.  A combination comprising a compound of Formula (I) or a pharmaceutically acceptable salt thereof and one or more further therapeutically active agents (page 20/97, lines 26-28; page 21/97, lines 16-18; page 27/97, lines 6-9). The compounds of examples 2, 5, 8, 13, 16-18, 19, 21 and 25 showed more than 50 % inhibition and compounds of examples 7, 14, 15 and more than 30 % inhibition, of total cell number and number of neutrophils in broncho-alveolar lung fluid (BALF) of treated animals (page 88/97, lines 19-27). R3, R4 are suitable hydroxy protecting groups and R1 represents α-L-cladinosyl group of formula (a) having C/4"-hydroxyl protecting group, by reaction with the appropriate carboxylic acid C1-3alkylC(O)OH in the presence of DCC and DMAP in a suitable solvent (page 28/97, lines 28-31).
Alihodzic ‘350 did not explicitly disclose the limitations “R4' is -C(=O)R7’; R5' is -C(=O)R7’; R7' is -H or -C1-C10 alkyl; each R" is -C(=O)R3; R3 is -C1-C10 alkyl or -C2 alkyl, wherein the compound comprises at least one -ONO2 moeity” and “R" is -NO2 (or
    PNG
    media_image1.png
    267
    243
    media_image1.png
    Greyscale
, elected)” required by claims 12, 15-17, 22-28, and 30. 
Koc ‘2009 disclosed that formation of hybrid molecules with nonselective COX inhibitors and the nitric oxide (NO) donor is one of the most promising strategies, because nitric oxide supports the endogenous gastrointestinal tract defense mechanism via its protective effects such as increasing mucus, secreting bicarbonate, increasing mucosal blood flow and decreasing pro-inflammatory cellular activation. The NO donors from nitric ester groups (-ONO2) inhibit cyclooxygenase. Nitric oxide has been shown to modulate the activities of cyclooxygenase (COX) and lipoxygenase (LOX). Considering the pro-inflammatory properties of leukotrienes (LTs) and prostanoids, the capacity of drugs to inhibit the synthesis of eicosanoids (double effect inhibitors) entitle them for not only a strong anti-inflammatory activity but also less side effects than COX-2 inhibitors and NSAIDs (page 612, left col., last para.; right col., para. 1; page 614, left col., para. 1 to 2; right col., para. 1).
Pietrzik ‘257 disclosed that in situ generated carbonic acid dinitrate serves as a mild source of nitronium electrophiles which allows nitration of reducing as well as non-reducing mono, poly and oligosaccharides in short times. Degree of nitration is determined rather via reaction stochiometry rather than reaction times. One equivalent of carbonic acid dinitrate is consumed to derivatize one hydroxyl (or analogous) function. Due to the mildness of the procedure previously introduced functional groups remain untouched. Nitration of unprotected ß-D-Glucose: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (pages 2-3/6, [0004, 0005, and 0013]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the moiety on 2'-O-substituted macrolides (wherein R3 is -C(O)C1-3alkyl) or other hydroxyl group of formula (a) or macrolide as taught by Alihodzic ‘350 with nitric oxide-donating moiety in view of Koc ‘2009 and Pietrzik ‘257 to reduce cytotoxicity and to enhance anti-inflammatory effect.  One would have been motivated to do so because (a) Alihodzic ‘350 teaches syntheses of 2'-O-substituted macrolides for the treatment of a neutrophil dominated inflammatory diseases. Although the compounds of 2'-O-substituted macrolides inhibit number of neutrophil infiltration in broncho-alveolar lung fluid (BALF), they also show more than 50 % inhibition or more than 30 % inhibition of total cell number, indicating excessive cytotoxicity in treated animals. R3, R4 are suitable hydroxy protecting groups and R1 represents α-L-cladinosyl group of formula (a) having C/4"-hydroxyl protecting group, by reaction with the appropriate carboxylic acid C1-3alkylC(O)OH, (b) Koc ‘2009 teaches that NO donors from nitric ester groups (-ONO2) inhibit pro-inflammatory cyclooxygenase (COX) and lipoxygenase (LOX). NO-anti-inflammatory hybrid drug has not only a strong anti-3 is -C(O)C1-3alkyl) or other hydroxyl group of formula (a) or macrolide as taught by Alihodzic ‘350 with nitric oxide-donating moiety in view of Koc ‘2009 and Pietrzik ‘257 to reduce cytotoxicity and to enhance anti-inflammatory effect, one would achieve Applicant’s claims 12, 15-17, 22-28, and 30. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Applicant’s Arguments/Remarks filed on 11/23/2021 have been fully considered. Applicant argued “The NSAIDs taught by Koc are inhibitors of COX enzymes, whereas the macrocycles of Alihodzic inhibit infiltration of neutrophils into inflamed lung tissue. Accordingly, there is no functional motivation to combine the teachings of Alihodzic and Koc... Although Pietrzik may provide a means of installing an NO-donor on the compounds of Alihodzic, Pietrzik provides no motivation to do so and does not cure the defects of Alihodzic and Koc” (p. 16, para. 3; p. 17, para. 2).
In response, these arguments are found not persuasive because of the following reasons. The motivation to combine two moieties to reduce cytotoxicity and to enhance anti-inflammatory effect is articulated above. In response to applicant's argument above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). To overcome the obviousness rejection, Applicant may include additional structural limitation that is not taught or suggested by the references. Alternatively, the closed transitional phrase “consisting of” may be used to limit specific moiety, such as “wherein the compound comprises at least one moiety consisting of -ONO2 or -NNO2”. Any amendment after Final may not be entered if new issue arises and extensive search in needed. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623